STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of August 28, 2008, is made by and between Flex Resources Co. Ltd, a Nevada corporation (“Seller”), and Llorn Kylo (“Buyer”). RECITALS A.Seller owns all of the issued and outstanding shares (the “Shares”) of Flex Resources, Ltd., a British Columbia corporation (the “Company”), which Shares constitute, as of the date hereof, all of the issued and outstanding capital stock of the Company. B.Buyer desires to purchase the Shares and Seller desires to sell the Shares (the “Purchase”) for the purchase price of $100 (the “Purchase Price”) upon the terms and subject to the conditions set forth herein. Accordingly, the parties hereto agree as follows: 1.Purchase and Sale of Stock. (a)Purchased Shares.
